United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-40727
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                           MARIO CORTEZ,

                                                 Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                         (7:05-CR-614-ALL)
_________________________________________________________________

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mario Cortez appeals the 70-month term of imprisonment imposed

after his guilty plea to taking a vehicle by force, in violation of

18 U.S.C. § 2119.    Cortez claims the district court reversibly

erred by imposing a Guidelines sentence without considering his

troubled and violent youth in the light of the sentencing factors

listed in 18 U.S.C. § 3553(a).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     After United States v. Booker, 543 U.S. 220 (2005), sentences

are reviewed only for unreasonableness; nevertheless, a district

court has a duty to consider the § 3553(a) factors as well as a

duty to correctly determine the applicable Guidelines range. E.g.,

United States v. Mares, 402 F.3d 511, 518-19, cert. denied, 126 S.

Ct. 43 (2005).   If, in the exercise of discretion, the district

court imposes a sentence within a properly calculated Guidelines

range, little explanation is required, and this court will infer

that the district court considered all of the factors for a fair

sentence set for in the Guidelines.      Id. at 519.     Given the

deference due the district court’s discretion under the Booker

regime, “it will be rare for a reviewing court to say such a

sentence is ‘unreasonable’”.   Id.

     The record reflects that the district court considered the

relevant statutory sentencing factors.   Cortez has not shown that

the sentence was unreasonable or that this court should not defer

to the district court’s determinations at sentencing.   Id.

                                                        AFFIRMED




                                -2-